Title: William Champe Carter to Thomas Jefferson, 22 December 1813
From: Carter, William Champe
To: Jefferson, Thomas


          Dear Sir. Culpeper Decr 22d 1813
          I have this moment received your letter of the 9th ultimo, and have to express my regret at that of the 23 of September having never reached me. Had the wish of the parties for a meeting in order to run the lines between their respective estates been known at an earlier date, I should certainly have appointed for that purpose some day within the interval allowed in your letter as being convenient to yourself and Colo Monroe. The severity of the present season leads me to conclude that neither you nor he would choose to attend a survey sooner than the commencement of Spring, whether at that time I
			 can be with
			 you is uncertain, and indeed I consider my presence entirely unnecessary if the proposition, I have made to Colo Monroe, to submit to your umpirage the adjustment of the divisional line, be accepted, and as there can be on this subject no future collision between Mr Short and me, I flattered myself, that you would have no objection to decide the point in dispute. In case Colo Monroe’s view of the subject should prove correct, he agrees to receive from me, what I got for the land, with interest—I remain Dear Sir, with sentiments of esteem & respect
          yours trulyWilliam Champe Carter
        